UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA F I L E D

JAN ll 4 2011

Clerk, U.S. District & Bankruptcy

UNITED STATES OF AMERICA, c t f h
our s ort e District of Columbia

v. Criminal No. 10-329 (ESH)
ELEMER A. RAMIREZ-LEPE

Defendant.

\/éS\J\/%/\J&/€€

ORDER
In a hearing before Magistrate Judge John M. Faccio1a on December 13, 2010, defendant

Elemer A. Ramirez-Lepe entered a plea of guilty. On that date, the magistrate judge issued a
Report and Recommendation advising the Court to accept defendant’s plea. The Court has
received no objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any
party may file for consideration by the district judge written objections to the magistrate judge’s
proposed findings and recommendations . . . within fourteen (14) days after being served with a
copy thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate

judge and accepts defendant’s guilty plea.

so oRDERED. w?%;€& k

ELLEN SEGAL HUVELLE
United States District Judge

Date: January 4, 2011